IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


MR. IRVING JEFFERSON,                     :   No. 34 EAP 2019
                                          :
                   Appellant              :   Appeal from the Order entered on
                                          :   August 22, 2019 in the
                                          :   Commonwealth Court at No. 645
             v.                           :   MD 2018
                                          :
                                          :
SECRETARY JOHN WETZEL;                    :
DEPARTMENT OF CORRECTIONS,                :
                                          :
                   Appellees              :


                                   ORDER


PER CURIAM                                              DECIDED: April 22, 2020
    AND NOW, this 22nd day of April, 2020, the order of the Commonwealth Court is

AFFIRMED.